Citation Nr: 1147438	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a hypercoagulation disorder with manifestations to include blood clots. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from April 1991 to June 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2004, April 2010, and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2005 and August 2010, the Veteran testified before hearing officers at the RO.  Transcripts of the hearings are of record.  

The claim for entitlement to service connection for a hypercoagulation disorder was previously before the Board in January 2008 when it was remanded for further development.  The claim was then denied by the Board in an October 2008 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In July 2010, the Court issued a memorandum decision vacating and remanding the portion of the Board's October 2008 decision that denied service connection for a hypercoagulation disorder.  The appeal has now returned to the Board.

The Veteran was previously represented in his claims by the Veterans of Foreign Wars of the United States (VFW).  In October 2010, the VFW moved to withdraw as the Veteran's representative and revoke their power of attorney.  VA sent the Veteran a letter in March 2011 informing him that the VFW's motion to withdraw as his representative had been granted.  The letter also provided the Veteran an opportunity to appoint another service organization or person to serve as his representative.  No response to this letter was received, and the Board has determined that the Veteran wishes to represent himself in the current matter. 


FINDINGS OF FACT

1.  The Veteran experiences deep vein thrombosis (DVT), chronic venous insufficiency, and recurrent ulceration of the left lower extremity due to protein C and S deficiencies and a Factor V Leiden mutation.
2.  The Veteran did not receive an anthrax vaccination during active duty service.

3.  The Veteran's protein C and S deficiencies and a Factor V Leiden mutation are congenital diseases. 

4.  A hypercoagulation disorder clearly and unmistakably existed prior to active duty service and was not aggravated during such service. 

5.  The Veteran does not have PTSD.

6.  Opioid and cannabis dependence and a personality disorder are not disabilities for which service connection may be granted.  

7.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The Veteran's hypercoagulation disorder clearly and unmistakably pre-existed active duty service and was not incurred or aggravated by such service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).

2.  An acquired psychiatric disorder, to include PTSD, was neither incurred in nor aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304(f).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypercoagulation Disorder

The Veteran contends that service connection is warranted for a hypercoagulation disorder with manifestations that include blood clots as it was incurred due to an experimental anthrax vaccine that was administered during active duty service.  In the alternative, the Veteran contends that the hypercoagulation disorder was incurred secondary to service-connected urticaria, i.e., skin lesions.  During the June 2005 hearing, he testified that he was given an anthrax vaccination in June 1991 during boot camp in anticipation of deployment to the Persian Gulf.  The Veteran testified that following the vaccination, he immediately experienced swelling of his arm and a rash.  Several years later, he experienced a blood clot in his left leg and currently experiences DVT which he attributed to the effects of the anthrax vaccination.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the record establishes the first element of service connection-a current disability.  In January 1995, the Veteran was admitted to a private hospital with complaints of left lower extremity pain for eight days following a work-related injury.  While working as an electrician, he had been electrocuted and fallen off a ladder injuring his left ankle.  Testing established the presence of DVT in the left lower extremity and groin.  The treating physician noted that it was unlikely a blood clot would propagate from the ankle to the pelvis without an underlying hypercoagulable syndrome.  The doctor determined that the most likely cause of such a syndrome was an inherited disorder.  Since January 1995, the Veteran has undergone regular treatment for DVT, blood clots, and recurrent ulceration of the left lower extremity.  In May 1997, he was found to be protein C and S deficient, and he was diagnosed with a Factor V Leiden mutation and acquired May-Turner syndrome in February 2004.  

The medical evidence also establishes that the Veteran's DVT, chronic venous insufficiency, and recurrent ulceration of the left lower extremity are due to the underlying congenital disorders identified above.  VA examiners in September 2004 and November 2004 found that the Veteran's protein deficiencies and Factor V Leiden mutation had resulted in thrombosis of the left lower extremity following the January 1995 injury.  Similarly, the Veteran's private physician opined in a May 2009 report (completed in conjunction with the Veteran's worker's compensation claim) that the Veteran's January 1995 lower extremity injury and pre-existing hypercoagulable state were the cause of his blood clots.  A VA expert in hematology/oncology also opined in July 2011 that the Veteran's genetic disorders caused inherited thrombophilia.  Thus, the record establishes the presence of a current disability in the form of a hereditary hypercoagulation disorder that has resulted in chronic DVT and accompanying complications. 

The Board must next determine whether there is evidence of in-service incurrence or aggravation of the claimed disability.  The Veteran has alleged that his blood clots are the result of an experimental anthrax vaccination that was issued during service in June 1991.   Service records are negative for evidence of an anthrax vaccination, and the July 2011 VA expert also found that there was no evidence the Veteran was administered an anthrax vaccination during service.  The VA expert provided a list of vaccinations received by the Veteran and documented during service, but noted that anthrax was not listed among them.  The Veteran has submitted copies of internet articles and book excerpts describing how many records of Gulf War era anthrax vaccinations are missing, but the Board does not find this evidence persuasive given its lack of specificity to the Veteran's claim and the absence of any objective evidence that the Veteran was actually vaccinated against anthrax.  The Veteran testified that he received an anthrax vaccine during boot camp in June 1991, but the Board notes that he also testified during the June 2005 hearing that he experiences memory loss.  The Board therefore concludes that the record does not establish the Veteran received an anthrax vaccination during active duty service.  

Service records are negative for evidence of a hypercoagulation disorder or DVT, but the record contains evidence that the Veteran's hypercoagulation disorder is a hereditary condition that pre-existed service.  As there is evidence that the condition pre-existed service, the Board must consider whether the presumption of soundness is applicable in this case.  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c) ; see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86  (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 
Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

The Board must therefore determine whether the Veteran's congenital hypercoagulation disorder is a congenital defect or disease.  If the Board finds that it is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

After review of the evidence of record, the Board finds that the Veteran's protein C and S deficiencies and Factor V Leiden mutation are congenital diseases and therefore subject to the presumption of soundness.  VA's Office of General Counsel distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  In this case, while the Veteran's hypercoagulation disorder is hereditary, it has resulted in DVT and blood clots of varying severity, and has shown itself capable of improving or deteriorating.  Thus, the Board will proceed with a discussion of the presumption of soundness.  

The Board finds that the record contains sufficient evidence to rebut the presumption of soundness as the Veteran's hypercoagulation disorder clearly and unmistakably existed prior to service and was not aggravated therein.  The Veteran did not report and blood disorders on a May 1989 report of medical history, and the record does not contain an enlistment examination noting a blood or other hereditary disorder.  The other service treatment records are negative for evidence of a hypercoagulation disorder and there is no evidence of blood clots or DVT until 1999.  However, the medical evidence clearly establishes that the Veteran's hypercoagulation disorder is due to a genetic hereditary abnormality.  The July 2011 VA expert hematologist and oncologist also explicitly found that the Veteran's inherited conditions were present prior to his entrance into active duty service.  The Board therefore finds that the evidence clearly and unmistakably establishes that a hypercoagulation disorder pre-existed service.  

The evidence also clearly and unmistakably demonstrates that the Veteran's hypercoagulation disorder was not aggravated by active service.  As noted above, service treatment records are entirely negative for evidence of a hypercoagulation disorder to include DVT, blood clots, or any other blood abnormalities.  The April 1992 Medical Board report that approved the Veteran's administrative separation only noted the presence of flat feet without any findings related to a blood disorder.  There were also no blood abnormalities noted on a May 1992 physical examination completed just prior to the Veteran's discharge.  In fact, there is no evidence of manifestations of a hypercoagulation disorder until January 1995, three years after separation from service, when the Veteran was treated for a blood clot in his left lower extremity following a work-related injury.  The July 2011 VA expert also concluded that the Veteran's disorder was not worsened during service.  

The Board has considered the Veteran's statements that his disability was aggravated by active duty, but notes that this statements have all been in the context of relating his hypercoagulation disorder to an experimental vaccination.  The Veteran has never alleged that he experienced symptoms of hypercoagulation prior to January 1995.  He testified in June 2005 that he experienced a skin rash and fatigue during service following the claimed vaccination, but has never claimed to experience blood clots or symptoms of DVT during service or in the years before his work-related accident.  As discussed above, the Board has concluded that the Veteran did not receive an anthrax vaccination during service that could have served to aggravate his disability.  Thus, there is no competent evidence that the Veteran's military service caused any permanent aggravation or alteration of his hypercoagulation disorder.  

The evidence of record therefore establishes that the Veteran's hypercoagulation disorder is a congenital disease that clearly and unmistakably pre-existed active duty service and clearly and unmistakably erroneous was not aggravated therein.  

As a final matter, the Board finds that service connection is not warranted for the Veteran's hypercoagulation disorder under any other theory of entitlement.  To the extent that the Veteran has alleged that his blood clots are part of an undiagnosed illness, he did not serve in the Southwest Theater of Operations.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.  The Board also finds that service connection is not warranted for the claimed disability on a secondary basis.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In this case, the medical evidence clearly establishes that the Veteran's claimed disability is a hereditary disorder and there is no evidence it was aggravated by his service-connected disabilities.  The Veteran has not submitted any evidence in support of service connection on a secondary basis and the July 2011 VA hematologist and oncologist specifically found that the Veteran's hypercoagulation disorder was not worsened by his service-connected disabilities.  

As the claimed disability was not incurred or aggravated during active military service, service connection is not warranted and the claim is denied.  


Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as it was incurred due to events during service.  In an April 2010 PTSD questionnaire, the Veteran reported stressors that occurred during service that included the administration of an experimental anthrax vaccine and an instance of anaphylactic shock incurred as a result of an allergy to cold medicine.  The Veteran also testified in August 2010 that he has developed chronic depression and anxiety due to pain associated with his physical disabilities.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2011).

With respect to the Veteran's claim that he has PTSD due to in-service stressors, the evidence does not establish the presence of a current disability.  None of his private or VA clinical records show treatment for PTSD, and a psychologist at the Minneapolis VAMC who examined the Veteran in December 2008 found that he did not meet the criteria for a diagnosis of PTSD.  The Veteran was also provided a VA psychiatric examination in July 2010 and the examiner similarly determined that the Veteran did not meet the criteria for PTSD.  The Veteran testified in August 2010 that he has PTSD due to in-service stressors and pain associated with his physical disabilities, but the Board finds that he is not competent to diagnose the specific psychiatric condition of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report his current symptoms such as anxiety and depression, but the Board cannot accept his lay statements regarding his current diagnosis in light of the complexity involved in diagnosing specific psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In any event, the Veteran's lay opinion is clearly outweighed by the medical evidence of record which establishes he does not meet the criteria for a valid diagnosis of PTSD.  

The Veteran also contends that he incurred other acquired psychiatric disorders due to service.  Service treatment records are negative for evidence of a psychiatric condition or treatment and during a May 1992 physical examination (one month prior to discharge) the Veteran was found to be psychiatrically normal.  The earliest objective evidence of psychiatric symptoms dates from March 2003, more than 10 years after the Veteran's separation from service, when his private physician diagnosed a psychotic disorder versus a delusional disorder.  The Veteran has not reported a continuity of psychiatric symptoms since service, and the absence of any clinical evidence both during and for years after service weighs against a finding that an acquired psychiatric disorder was present for the many years between service and the Veteran's more recent complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board notes that while the Veteran has undergone private treatment for multiple psychiatric conditions including bipolar disorder, a nonspecified mood disorder, a psychotic disorder, and a delusional disorder, these conditions were diagnosed and treated several years before the current claim for service connection was received in September 2009.  In order to be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The Veteran underwent private treatment for the above psychiatric conditions from March 2003 to January 2004, several years before his claim was received.  There is no documented treatment after January 2004 and while the Veteran in August 2010 that he testified he experienced anxiety and depression, a VA examination performed one month earlier did not diagnose any acquired psychiatric conditions other than substance dependence and a personality disorder.  
Thus, the findings of acquired psychiatric disorders prior during the period between March 2003 and January 2004 cannot establish the presence of a current disability for the purposes of the claim before the Board. 

The record does establish the presence of some current psychiatric conditions, however, service connection is not possible for these disorders.  Upon VA examination in July 2010 the Veteran was diagnosed with opioid dependence with physiological dependence and a personality disorder with antisocial features.  Similar diagnoses of opioid and cannabis dependence and a personality disorder were made during the December 2008 psychiatric examination at the VAMC.  Although opioid and cannabis dependence meet the service connection requirement for a current disability, the controlling law provides that no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 8052, 104 Stat. 1388 , 1388-351, also prohibits, effective for claims filed after October 31, 1990, the payment of compensation for disability that is the result of a veteran's own drug abuse.  See 38 U.S.C.A. § 1110.  Thus, to the extent that the competent evidence establishes a current diagnosis of opioid and cannabis dependence, service connection is not permitted under the law.

Regarding the Veteran's diagnosed personality disorder, personality disorders are also not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection can be granted for personality disorders when there is evidence of additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the record is completely negative for any other current mental disorders other than opioid and cannabis dependence, and as discussed above, service connection is not permitted for these disabilities under the law.  Therefore, service connection for a personality disorder is also not appropriate as there is no evidence of an additional disability superimposed upon the personality disorder. 

Accordingly, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD, opioid and cannabis dependence, and a personality disorder and the claim must be denied.  The benefit-of-the-doubt rule is not for application because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b). 


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).


The Veteran is service-connected for bilateral patellofemoral pain syndrome of the knees, each rated 10 percent disabling, bilateral ankle injuries with degenerative changes, each rated 10 percent disabling, bilateral pes cavus with mild degenerative disease, rated 10 percent disabling, and noncompensable urticaria.  His combined evaluation for compensation is 50 percent.  Therefore, the Veteran does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2011).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran is currently unemployable, it does not establish that his inability to maintain gainful employment is due solely to service-connected disabilities.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

In April 2010, the Veteran reported that he last worked full-time in July 2001 and his past employers were too numerous to list.   He also indicated that he graduated high school, completed one year of college, and had trained as an electrician.  During a July 2010 VA psychiatric examination, the Veteran stated that he last worked in 2001 driving a tow truck.  He stopped working due to physical health problems.  

The evidence establishes that the Veteran is currently unemployable due to nonservice-connected chronic venous insufficiency and psychiatric disorders.  In a June 2009 report issued in response to a worker's compensation claim, his private physician found that the Veteran was unable to return to gainful employment since a January 1995 work injury and DVT.  A similar opinion was rendered by another private physician in a November 2003; the Veteran was found to be totally disabled and unemployable due to chronic left lower extremity venous stasis ulceration following a January 1995 DVT.  The Veteran was also awarded benefits from the Social Security Administration (SSA) based on chronic venous insufficiency and functional psychotic disorders.  

With respect to his service-connected disorders, the medical evidence shows that the Veteran is capable of performing sedentary employment.  In November 2004, a VA examiner determined that the Veteran's vocational limitations were primarily in response to his hereditary coagulation disorder.  He was deemed able to perform light physical work and had no limitation to sedentary work.  A similar conclusion was reached by the VA examiner in July 2010, who found that the Veteran's service-connected disabilities did not preclude sedentary work beginning with part-time and gradually increasing his hours.  The July 2010 examiner also noted that the Veteran was able to type, and the Board finds that sedentary work is compatible with the Veteran's educational background and skills.  The Veteran's own statements and testimony have also consistently linked his unemployability to his hypercoagulation disorder.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities.  Instead, the evidence of record establishes that the Veteran is unemployable due to nonservice-connected hypercoagulation and psychiatric disorders.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2004, October 2009, and April 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in March 2006, October 2009, and April 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for service connection for a hypercoagulation disorder, notice of the Dingess elements of the claim was provided after the initial adjudication of the claim in December 2004.  VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in a June 2008 SSOC.  Therefore, any timing deficiency has been remedied.

In December 2003, the Veteran indicated to VA that he was claiming service connection for a hypercoagulation disorder on a direct and secondary basis.  He also testified during the August 2010 hearing that he incurred a psychiatric disorder due to pain associated with his service-connected disabilities.  The Veteran has not received VCAA notice with respect to his claims for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

The Veteran contends that his hypercoagulation disorder is the result of service-connected urticaria (described as skin lesions).  In a December 2003 statement, he alleged that his skin lesions had spread throughout his entire body and led to DVT and a hypercoagulation disorder.  The Veteran has also alleged that he acquired a psychiatric disorder due to pain associated with service-connected disabilities.  He testified in August 2010 that his disabilities and their resulting pain had caused chronic depression and anxiety.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis, i.e. a current disability that is due to or aggravated by a service-connected disability, and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from the VA and SSA, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claims.

The Board also finds that VA has complied with the January 2008 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, records of VA treatment and a copy of a report from the Vaccine Adverse Event Reporting System (VAERS) were associated with the record.  The Board also ordered in January 2008 that records associated with the Veteran's worker's compensation claim and settlement should be procured.  The record does not indicate that VA took any action to obtain the Veteran's worker's compensation records, but the Board notes that the Veteran has submitted May and June 2009 medical reports from a private physician that were created in response to the worker's compensation claim.  In addition, the claims file contains the Veteran's medical records associated with his January 1995 work injury and treatment.  Thus, the Board finds that the relevant records from the Veteran's worker's compensation claim are associated with the record and remanding the claim to search for additional records would serve no useful purpose and only result in further delay.  Therefore, the Board finds that VA has substantially complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a hypercoagulation disorder with manifestations to include blood clots is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to TDIU is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


